Citation Nr: 0027243	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to September 9, 1997, 
for the grant of entitlement to a 70 percent evaluation for 
post-traumatic stress disorder (PTSD) and a total rating 
based on individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to March 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The veteran contends that he is entitled to an effective date 
prior to September 9, 1997, for the grant of entitlement to a 
70 percent evaluation for PTSD and a total rating based on 
individual unemployability due to service connected 
disabilities.  He argues that he is entitled to a 100 percent 
evaluation from March 1992, which is when he originally 
submitted his claim for entitlement to service connection for 
PTSD.  

The record indicates that the veteran's initial claim for 
entitlement to service connection for PTSD was received at 
the RO on March 20, 1992.  Entitlement to service connection 
for this disability was granted in a May 1996 rating 
decision.  A 10 percent evaluation was assigned, effective 
from March 20, 1992.  

A claim for an increased evaluation for PTSD and for a total 
rating based on individual unemployability was received from 
the veteran on September 9, 1997.  The evaluation for PTSD 
was increased to 70 percent in a January 1998 rating 
decision, which also established a total rating based on 
individual unemployability due to service connected 
disabilities.  These ratings were effective from September 9, 
1997, which is the date of receipt of the veteran's claims.  
The veteran submitted a notice of disagreement with the 
effective date in December 1998, which led to the current 
appeal.  

The December 1998 notice of disagreement raised the issue of 
clear and unmistakable error in the prior rating decisions 
which established the effective dates for the ratings for the 
veteran's disabilities.  The issue of clear and unmistakable 
error was not addressed by the RO in a subsequent decision, 
and the veteran was not provided with the laws and 
regulations concerning clear and unmistakable error in the 
April 1999 statement of the case.  The Board notes that the 
issue of clear and unmistakable error is inextricably 
intertwined with the issue of an earlier effective date for 
the evaluation of the veteran's PTSD and his total rating.  
Issues which are inextricably intertwined must be considered 
together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Therefore, the Board finds that these issues must be remanded 
to the RO for proper development and consideration.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  Inasmuch as the issue of clear and 
unmistakable error in prior rating 
decisions is deemed to be "inextricably 
intertwined" with the issue of 
entitlement to an effective date prior to 
September 9, 1997, for the grant of 
entitlement to a 70 percent evaluation 
for PTSD and a total rating based on 
individual unemployability due to service 
connected disabilities, the RO should 
take appropriate adjudicative action.

2.  If the clear and unmistakable claim 
is denied, the RO should provide the 
veteran with notice of his appellate 
rights.  Upon receipt of a timely notice 
of disagreement, if any, the RO should 
furnish the veteran and his 
representative a statement of the case 
with citation to and discussion of all 
applicable law and regulations clearly 
setting forth the reasons for the 
decision.  Thereafter, if the veteran 
files a timely Substantive Appeal 
concerning the clear and unmistakable 
issue, the RO should certify the issue 
for appellate review.  If the veteran 
does not complete a timely appeal 
regarding the clear and unmistakable 
issue, the RO should return the case to 
the Board for further appellate 
consideration of his earlier effective 
date claims, if otherwise in order. 

3.  If the clear and unmistakable claim 
is granted, the RO should then 
readjudicate the earlier effective date 
claims.  If the determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted.  The requisite period 
of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




